DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 11 Jul 2022, in which claims 22-39 are canceled.

This application is a domestic application, filed 27 Aug 2019; and claims benefit of provisional application 62/921,981, filed 17 Jul 2019, and claims benefit of provisional application 62/765,479, filed 27 Aug 2018.

Claims 1-4, 7-8, 10-21, and 40 are pending and are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Objections Withdrawn
Applicant’s Amendment, filed 11 Jul 2022, with respect that claim 27 is objected to because of informalities has been fully considered and is persuasive, as claim 27 is canceled.  
This objection has been withdrawn. 


Rejections Withdrawn
Applicant’s Amendment, filed 11 Jul 2022, with respect that claims 22-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as not being enabling for the full scope of the claim has been fully considered and is persuasive, as claims 22-39 are canceled.  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 11 Jul 2022, with respect that claims 22-23, 26-27, 29-30, and 32-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and is persuasive, as claims 22-39 are canceled.  
This rejection has been withdrawn. 

The closest prior art to the claimed invention is Bertrand et al. (Journal of Controlled Release, 2011, 155, p200-210, of record) in view of Neeman et al. (US 2006/0078500, published 13 Apr 2006, provided by Applicant in IDS mailed 02 Apr 2020).
The teachings of Bertrand et al. in view of Neeman et al. are detailed in the reasons for allowance in the Office Action mailed 30 Mar 2022. The closest prior art does not teach or fairly suggest the claimed invention for the reasons detailed therein. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 7-8, 10-21, and 40 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623